UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK M. CARGIAN,

 

 

Plaintiff,

-against-

15 Civ. 1084 (GBD)

BREITLING USA, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The Clerk of Court is hereby directed to remove the above-captioned action from the
suspense docket and place it on the active docket.

The status conference scheduled for October 14, 2020 is adjourned to February 3, 2021 at
9:45 am.

Defendant may renew its motion for summary judgment and supplement its prior
submissions by letter addressing why summary judgment is warranted under the Supreme Court’s
recent decision in Bostock v. Clayton County, Georgia, 140 S. Ct. 1731 (2020), and prior summary
judgment precedence.

Defendant’s letter submission shall be due by November 9, 2020. Plaintiffs letter
opposition shall be filed by December 9, 2020 and Defendant’s letter reply, if any, shall be
submitted by December 23, 2020.

Dated: New York, New York

October 8, 2020
SO_ORDERED.

i .
GHORG B. DANIELS
United States District Judge

 
